Citation Nr: 1607998	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-33 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, including as secondary to service-connected bilateral cavus disease of the feet.  

2.  Entitlement to service connection for a left ankle disorder, including as secondary to service-connected bilateral cavus disease of the feet.  

3.  Entitlement to service connection for a right knee disorder, including as secondary to service-connected bilateral cavus disease of the feet.  

4.  Entitlement to service connection for a left knee disorder, including as secondary to service-connected bilateral cavus disease of the feet.  

5.  Entitlement to service connection for a right hip disorder, including as secondary to service-connected bilateral cavus disease of the feet.  

6.  Entitlement to service connection for a left hip disorder, including as secondary to service-connected bilateral cavus disease of the feet.  

7.  Entitlement to service connection for a low back disorder, including as secondary to service-connected bilateral cavus disease of the feet.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  
	

REPRESENTATION

Appellant represented by:	Daniel A. Shawl, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1965 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

Service Connection for Low Back Disorder 
and Bilateral Ankle, Knee, and Hip Disorders

The Veteran seeks service connection for disorders of the low back and of the bilateral ankles, knees, and hips.  He alleges in part that these disorders are caused or aggravated (permanently worsened) by service-connected cavus disease of the feet, which has a 50 percent rating.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  

The Veteran was afforded a VA examination in October 2009, and a medical opinion was requested regarding the etiology of any disabilities of the spine, knees, hips, and ankles.  After examination of the Veteran and review of the claims file, the VA examiner indicated an inability to provide the requested opinions without resort to speculation.  

In the rationale, the VA examiner in October 2009 observed that the Veteran had pes planus noted on service entrance.  While this finding is correct, the Veteran's feet were also noted to be asymptomatic at examination for service entrance in January 1965.  Additionally, service connection has been granted for a different foot disorder of cavus disease as directly incurred in service, not based on aggravation of preexisting disability; thus, the VA examiner should have recognized the service-connected pes cavus disability, and should have addressed the aggravation questions of whether the service-connected bilateral cavus disease either caused or aggravated disorders of the low back, hips, knees, and ankles.  Such aggravation opinions as to secondary causation and aggravation were not provided, and there is no declaration from the VA examiner that such aggravation opinions would require speculation.    

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because the October 2009 VA examination was not adequate to address the etiology of the service connection issues pending on appeal, a new VA examination and opinion is required.  

Adjudication of the Veteran's TDIU claim must also be deferred, as this issue is inextricably-intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination to assist in determining the nature and etiology of any currently diagnosed disorders of the back, hips, knees, and ankles.  The claims file should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the record in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions expressed and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should offer the following opinions:

Is it as likely as not (a 50 percent or greater probability) that any currently diagnosed disorders of the back, hips, knees, or ankles are caused by the service-connected bilateral cavus disease of the feet?  

Is it as likely as not (a 50 percent or greater probability) that any currently diagnosed disorders of the back, hips, knees, or ankles are aggravated by (permanently worsened in severity beyond the natural progression of the disease)  the service-connected bilateral cavus disease of the feet?  

If the VA examiner opines that any disorder of the low back, hips, knees, or ankles is aggravated by the service-connected bilateral foot disorders, he/she should indicate the degree of disability before aggravation and the current degree of disability.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

